Citation Nr: 1442335	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  04-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's claim for service connection for bipolar disorder.  In August 2012, the Board denied the Veteran's claim.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in January 2014, the Court issued a memorandum decision that, in pertinent part, vacated and remanded the Veteran's claim.  The basis for the decision was that VA failed to obtain an adequate medical opinion addressing the diagnosis and etiology of the Veteran's claimed psychiatric disorder.  

The Board notes that the Court has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed a claim seeking service connection for bipolar disorder specifically, the Board notes that the Veteran has been assigned a variety of psychiatric diagnoses, including diagnoses of both bipolar disorder and generalized anxiety disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as styled above.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2007.  A transcript of the hearing has been associated with the claims file. 



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Regarding the Veteran's claim for service connection for service connection for an acquired psychiatric disorder to include bipolar disorder, relevant evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from VA and private treatment providers, as well as VA examinations conducted in December 1981, February 2003, and December 2008.  The Veteran's service treatment records are silent as to any psychiatric diagnoses, although he responded "Yes" when asked on his May 1977 separation medical history report if he experienced frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  A mental status evaluation conducted at the time, however, assigned no psychiatric diagnosis.  

Since his separation from service, the Veteran has been seen on multiple occasions for treatment.  As relevant to the current appeal, the Veteran was hospitalized in October 1993 for suicidal ideation.  Records reflect that the Veteran reported multiple stressors at that time, including difficulties with his girlfriend and children and danger he faced due to working with police to identify criminals.  He was diagnosed at intake with adjustment disorder but was found during the course of his hospitalization to display no symptoms of depression or bipolar disorder; rather, his treatment providers found that "his major concern was his safety."  At discharge, the Veteran was noted to experience only substance abuse issues and malingering in an attempt to "avoid harm in [the] streets."  His diagnoses were alcohol and cocaine abuse and malingering, as well as antisocial personality disorder.  He was again referred for treatment in April 2000 for what was identified at the time as depression, although no clear diagnosis or follow-up treatment is of record.  The Veteran was also awarded disability benefits from the Social Security Administration (SSA) in March 2004, at which time he was noted to carry diagnoses of bipolar disorder, generalized anxiety disorder, and a personality disorder.

The Veteran was afforded VA examinations in December 1981, February 2003, and December 2008.  At the December 1981 examination, the Veteran reported that he had "no history of emotional illness," and no psychiatric diagnosis was assigned.  At the February 2003 VA examination, the Veteran reported that he had a history of treatment for bipolar disorder, beginning shortly after his separation from service, and had been hospitalized on multiple occasions.  He was diagnosed at that time with bipolar disorder, but no etiological opinion was provided.  To rectify this omission, the Veteran was again provided VA examination in December 2008.  At that time, the examiner noted the Veteran's extensive history of legal and substance abuse problems, as well as his reports of first experiencing suicidal ideation in 1978, shortly after his separation from service.  The Veteran complained of depression, withdrawal, and paranoia, as well as recurrent panic attacks.  The examiner diagnosed the Veteran with a mood disorder and polysubstance abuse in remission, as well as noting maladaptive personality features.  In her opinion, the examiner stated that the disorders are not related to the Veteran's service, including his in-service motor vehicle accident.  In her rationale, however, the examiner stated only that the Veteran has a "significant history of polysubstance abuse and chronic maladaptive personality features.  His symptoms are not considered secondary to military service."  She did not provide any rationale for these conclusions.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

Here, the Board finds the etiological discussion provided by the VA examiners to date to be inadequate, as the December 2008 VA examiner failed to provide sufficient rationale for her opinion that the Veteran's current acquired psychiatric disorder, including "polysubstance abuse and chronic maladaptive personality features," are not likely related to service.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision as to these clinical assessments and must therefore remand to obtain a further VA medical examination and opinion regarding a diagnosis and etiological opinion concerning the Veteran's claimed acquired psychiatric disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

On remand, the Veteran must be afforded a VA examination in order to obtain a current psychiatric diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the diagnosis of mood disorder assigned by the December 2008 VA examiner, as well as the Veteran's complaints of psychiatric symptomatology at his May 1977 separation report of medical history.  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder(s).  The opinion must address whether the Veteran has an acquired psychiatric disorder-including, but not limited to, bipolar disorder-that is attributable to his active military service.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  A full explanation must be provided for all conclusions.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination by a psychiatrist or psychologist and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences bipolar disorder, mood disorder, or any other acquired psychiatric disorder.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and assign diagnoses for each acquired psychiatric disorder the Veteran experiences.  The examiner must provide a well-reasoned opinion as to whether it is at least as likely as not that the Veteran has any current acquired psychiatric disorder that is related to his active military service.  The examiner must discuss the December 2008 VA examiner's findings, as well as the May 1977 separation report of medical history indicating the Veteran's psychiatric complaints, in the context of any negative opinion.  All opinions must be set forth in detail and explained in the context of the record.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



